                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON




2                                                                      Jan 07, 2020
                                                                           SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 4:19-cr-06028-SMJ
5
                                Plaintiff,
6                                                 PROTECTIVE ORDER
                  v.
7
     JORGE LANDIN-RAMOS,
8
                                Defendant.
9

10         Before the Court, without oral argument, are the Government’s Motion for

11   Protective Order, ECF No. 69, and related motion to expedite, ECF No. 70. The

12   Government notes that it must disclose information in the personnel file of a

13   potential witness, Deportation Officer E.Q., in order to meet its disclosure

14   obligations. ECF No. 69 at 2–3. The Government, therefore, seeks a protective

15   order restricting the use of information contained in that personnel file. Id. Having

16   reviewed the file and relevant legal authorities, the Court is fully informed and finds

17   that a protective order is necessary in this case.

18         “The court may, for good cause, issue an order to protect a party or person

19   from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R.

20   Civ. P. 26(c)(1). Further, government employees generally have a privacy interest




     PROTECTIVE ORDER - 1
1    in any file with reports on an investigation that could lead to the employee’s

2    discipline or censure. See Hunt v. FBI, 972 F.2d 286, 288 (9th Cir. 1992) (citing

3    Dep’t of the Air Force v. Rose, 425 U.S. 352, 376–77 (1976)). Law enforcement

4    officers in particular have a recognized privacy interest in their personnel files. See

5    Dowell v. Griffin, 275 F.R.D. 613, 617 (S.D. Cal. 2011).

6          The Government asserts it must disclose information in E.Q.’s personnel file

7    that may be used at trial for the limited purpose of impeachment. ECF No. 69 at 3;

8    see also United States v. Henthorn, 931 F.2d 29, 30–31 (9th Cir. 1991) (requiring

9    disclosure of impeachment evidence). However, E.Q. has a privacy interest in the

10   contents of her personnel file. See Hunt, 973 F.2d at 288; Dowell, 275 F.R.D. at

11   617. The Government has tailored a restriction on the use of E.Q.’s personnel file

12   that will protect E.Q.’s privacy interest while providing the necessary disclosure to

13   Defendant.

14         Accordingly, IT IS HEREBY ORDERED:

15         1. The Government’s Motion for Protective Order, ECF No. 69, and related

16             motion to expedite, ECF No. 70, are GRANTED.

17         2. The Government shall provide the materials from E.Q.’s personnel file it

18             believes it may be obligated to disclose under applicable law to Defense

19             counsel.

20   //




     PROTECTIVE ORDER - 2
1         3. Defense counsel may possess, but may not copy, any materials from

2            E.Q.’s personnel file.

3         4. Defense counsel may show to, and discuss with, the Defendant any

4            materials from E.Q.’s personnel file.

5         5. Defense counsel shall not provide originals or copies of materials from

6            E.Q.’s personnel file to the Defendant.

7         6. Defense counsel shall not otherwise provide originals or copies of any

8            materials from E.Q.’s personnel file to any other person, including

9            subsequently appointed or retained defense counsel, but excluding any

10           staff of defense counsel or investigator and/or expert engaged by defense

11           counsel, who will also be bound by the terms and conditions of this

12           Protective Order.

13        7. The United States, defense counsel, and witnesses may reference the

14           existence and content of any materials from E.Q.’s personnel file in open

15           and closed court proceedings relevant to the above-captioned case;

16           provided, however, any reference to the content of any

17   //

18   //

19   //

20   //




     PROTECTIVE ORDER - 3
1             materials from E.Q.’s personnel file shall be filed under seal.

2          8. The parties may seek relief from this Order for good cause shown.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 7th day of January 2020.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     PROTECTIVE ORDER - 4
